McGrath, C. J.
The only question involved here is whether a judgment against a garnishee can be sustained upon a summons to show cause, issued some 74 days after the determination of the suit against the principal defendant; no continuance having been had, under How. Stat. § 8053, and the garnishee having appeared, and pleaded to the merits.
These proceedings are special and ancillary. Jurisdiction to render judgment against the garnishee depends upon an observance of the statutory prerequisites. Although appearing in response to said summons, he had the right to insist that no judgment could be rendered against him, except 'upon a summons issued within 30 days after the rendition of judgment in the principal suit. He did not waive that right by an appearance. The appearance *87could have no effect in the absence of that upon which a judgment must in such, case be predicated. Ettelsohn v. Insurance Co., 64 Mich. 331.
Judgment affirmed.
The other Justices concurred.